UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6905


JOSEPH RUHREN,

                      Plaintiff – Appellant,

          v.

MARCOS SPITTAL, Detective Prince William County Police;
LUTHER, Sergeant Manassas A.D.C.; MELETIS, Superintendent
Manassas A.D.C.,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:15-cv-00445-AJT-JFA)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ruhren, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joseph Ruhren appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b)

(2012).     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Ruhren v. Spittal, No. 1:15-cv-00445-AJT-JFA

(E.D. Va. May 14, 2015).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    2